Title: From George Washington to Major General William Phillips, 30 September 1779
From: Washington, George
To: Phillips, William


        
          Sir,
          Hd Qurs West-point 30th Septr 1779
        
        I was honoured with your letter of the 21st yesterday. I am sorry that the business to which it principally relates is likely to be retarded by some obstacles that have been unnecessarily thrown in the way. Mr Skinner Depy Comy of Prisoners—who is charged with this letter will inform you what these are. There is nothing I more sincerely desire than to see them removed, and every other impediment to an easy and regular exchange of prisoners—But this cannot be the case, until the relief of captivity becomes on both sides the primary and prevailing motive of all transactions in this line. I have the honor to be Sir Your most Obedient and very humble servant
        
          G.W.
        
      